ACCEPTED
                                                                                      03-15-00100-CV
                                                                                              6180474
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 7/22/2015 3:10:18 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               NO. 03-15-00100-CV

                      IN THE COURT OF APPEALS            FILED IN
                                                  3rd COURT OF APPEALS
              FOR THE THIRD JUDICIAL DISTRICT OF TEXASAUSTIN, TEXAS
                              AT AUSTIN           7/22/2015 3:10:18 PM
                                                                JEFFREY D. KYLE
                                                                     Clerk
             IN RE THE ESTATE OF EDELL WADE, DECEASED.

                     JAMES E. WADE,
                         Appellant,
                            v.
     JOHNNY WADE AND AMANDA WADE, INDIVIDUALLY AND
     AMANDA WADE AS THE INDEPENDENT EXECUTOR OF THE
                 ESTATE OF EDELL WADE,
                         Appellees.


           Appealed from the County Court at Law of Burnet County, Texas


   APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE APPELLANT’S REPLY BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      1.      Appellant, James E. Wade, respectfully requests an extension of time

to file Appellant’s Brief in Reply to Appellees’ Brief. Appellant’s Reply Brief is

currently due on Thursday, August 6, 2015. Appellant seeks a 20-day extension to

Wednesday, August 26, 2015.

      2.      CERTIFICATE OF CONFERENCE: Counsel for Appellant has

conferred with Counsel for Appellees, who has represented that Appellees do not

oppose this motion.

                                         1
      3.       Appellant’s Counsel has several large briefing deadlines in other

matters in late July and mid-August.

      4.       Moreover, the voluminous supplement to the Appellate Record

designated by the Appellees will require adequate time to prepare the Appellant’s

Reply Brief.

      5.       Appellant has not previously requested any extensions of time for

briefing in this case.

      WHEREFORE, premises considered, Appellant requests that the Court set

Wednesday, August 26, 2015, as the deadline for Appellant to file Appellant’s

Brief in Reply to Appellees’ Brief.

                                       RICHIE & GUERINGER, P.C.

                                       /s/ Emily J. Seikel
                                       SHELDON E. RICHIE
                                       State Bar No. 16877000
                                       EMILY J. SEIKEL
                                       State Bar No. 24072331
                                       100 Congress Avenue, Suite 1750
                                       Austin, Texas 78701
                                       512-236-9220 telephone
                                       512-236-9230 facsimile
                                       Email: srichie@rg-austin.com
                                       Email: eseikel@rg-austin.com

                                       ATTORNEYS FOR APPELLANT
                                       JAMES E. WADE




                                         2
                         CERTIFICATE OF SERVICE

       By my signature below, I hereby certify that a true and correct copy of the
above and foregoing has been served via electronic service to all counsel of record
listed below on this 22nd day of July, 2015.

Boyce C. Cabaniss
William G. Christian
Graves, Dougherty, Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, Texas 78701
Email: bcabaniss@gdhm.com
Email: wchristian@gdhm.com

Attorneys for Appellees Johnny Wade
and Amanda Wade, Individually

Claude E. Ducloux
Hill, Ducloux, Carnes & De La Garza
400 West 15th Street, Suite 808
Austin, Texas 78701
Email: cducloux@hdcdlaw.com

Attorney for Appellee Amanda Wade as
the Independent Executor of the Estate of
Edell Wade

                                            /s/ Emily J. Seikel
                                            Emily J. Seikel




                                        3